PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hudlow, Jessie, Edward
Application No. 15/242,657
Filed: 22 Aug 2016
For: DISASTER-RESISTANT STRUCTURE AND METHOD FOR SECURING DISASTER-RESISTANT STRUCTURES TO A BODY OF CAST MATERIAL
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 27, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of M. Jason Spivey appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of November 24, 2020, which set a shortened statutory period for reply of three months. A three month extension of time under 37 CFR 1.136(a) was obtained May 24, 2021. Accordingly, the application became abandoned May 25, 2021.  A Notice of Abandonment was mailed July 30, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $340.00, and the submission required by 37 CFR 1.114, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $160.00 extension of time fee submitted on September 27, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

Petitioner is reminded the petition filed on September 27, 2021, contains a suffix at the end of the petitioner’s name, Jessie Edward Hudlow III. However, the Office records does not list a suffix. Therefore, if petitioner wishes to add a suffix to the name, a petition under 37 CFR 1.48 to correct or 

This application is being referred to Technology Center Art Unit 3649 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley 1at (571) 272-3814.




/JAMICE T BRANTLEY/PARASP, OPET